Title: To James Madison from Eleuthère Irénée DuPont, 3 November 1809
From: DuPont, Eleuthère Irénée
To: Madison, James


Sir,
Eleutherian Mills, November 3d 1809.
I have received the letter with which you have been pleased to honour me. From its contents I find that you have received from france two copies of the works of Mr. Turgot, one of which is intended for me. Give me leave, Sir, to apologise for the liberty taken by my father in making use of your name for sending me the said books; the interruption of trade between france and this country will I hope be considered by you as an excuse.
My partner Mr. Peter Bauduy, who is now at washington for our business, will do himself the honor of waiting upon you and will take charge of the books.

Please to accept of the assurance of my gratefulness and of the hight respect with which I have the honor to be Sir of your Excellency the most obedient and humble Servant,
E. I. duPont.
